--------------------------------------------------------------------------------

Exhibit 10.28
 
FOURTH AMENDMENT TO LEASE AGREEMENT


THIS FOURTH ,AMENDMENT TO LEASE AGREEMENT (this "AMENDMENT") is entered into as
of the 24th day of February, 2011, by and between Levy Braker 12 Associates.
 LLC.  successor  in interest  to BC 12 99, LTD..  a Texas  Limited  Partnership
(the "Landlord") and Active Power  Inc. (the "Tenant").


WITNESSETH


WHEREAS, Landlord and Tenant previously entered into a Lease, dated the 27th day
of September, 2000 (which together with any amendments, modifications and
extensions thereof, is hereinafter referred to as the "Lease")  pursuant to
which Landlord leased to Tenant certain premises located at 2128 Braker Lane,
Austin, Texas 78758 known as Braker 12, containing approximately 126,750 square
feet of space ("Existing Premises").


WHEREAS,  Landlord and Tenant desire to extend the terms of the Lease for the
Premises on the terms and conditions set forth below:


NOW THEREFORE,  in consideration  of Ten Dollars ($10.00) and other good and
valuable consideration,  the receipt and sufficiency  of which  is hereby
acknowledged,  the Landlord and Tenant agree as follows:
 

I. The Term of the Lease is hereby extended for five (5) years, commencing on
January l, 2012 ("Commencement Date  of  Extension  Term")  and  continuing 
through  and  including December 3 1, 2016 ("the Extension Term").

 
2.
The Monthly Base Rent for the Existing Premises during the Extension Term, due
and payable in accordance with the Lease, shall be as follows:

 
January I, 2012 through December 31,2012:
 
$
0.45 per square foot
 
January 1, 2013 through December 31, 2013:
 
$
0.52 per square foot
 
January 1, 2014 through December 31, 2014:
 
$
0.53 per square foot
 
January 1, 2015 through December 31, 2015:
 
$
0.55 per square foot
  January 1, 2016 through December 31, 2016:   
$
0.56 per square foot
 

 
Note: Landlord will agree to reduce the base rent due under the current lease
from $6.00 psf to $5.50 psf effective for the first ful1 month following the
date of execution by all parties of the lease renewal (as per the terms proposed
herein) through the end of the current lease term, which expires 12/31/2011.


3.
Landlord at Landlord's expense shall repair and I or replace all ceiling tiles,
ceiling grids, damaged walls, and light fixtures all caused by the settling of
the slab. Tenant understands that based on an engineer's study, the slab has
settled in the specific area and there is no need to support or raise the slab
at this time.



4.
Tenant shall be allowed to fence the East side of the building for the purpose
of securing the outside area. Landlord shall be financially responsible for
half(50%) of the construction costs up to $3,000.00  maximum expense for the
Landlord. Tenant agrees to pay the remaining portion of the cost for the
security fence. Tenant, not Landlord, is solely responsible for coordinating and
overseeing construction of the fence. Landlord will reimburse Tenant up to
$3,000 within thirty (30) days upon receipt of a copy of the paid invoice for
this project.



5.
Landlord shall cap the controllable expenses for Braker 12 at six (6%) percent
annum. Controllable expenses are defined as those costs associated with
maintaining common area, and exclude Insurance, taxes and utilities, and any
associated cost to those expenses.

 
6.
Landlord will agree to bear the financial responsibility for 66.7% of the
replacement cost for any HVAC unit up to a maximum cost to Landlord of$350,000
during the amended term of this lease which is amended to expire 12/3 I /2016.
Tenant will need to submit a copy of the paid invoice identifying the
replacement of the HVAC unit in order to be reimbursed. Landlord will have
thirty (30) days to inspect the installation and process payment for
reimbursement once Landlord receives a copy of the paid invoice. Tenant will be
responsible for any maintenance and repairs of HVAC units and must maintain a
routine HVAC maintenance contract for all units with a qualitied HVAC
contractor.



7.
Landlord,  not  Tenant,  will  pay HPI  Corporate  Services,  LLC a commission 
equal  to two percent  (2%)  of the aggregate  Base  Rental  payable  to
Landlord  for  the Premises  over the renewal term only, adjusted  by deducting 
the difference  between the current  2011  rent and the adjusted  2011  rent
further  reduced  by the $350,000  HVAC  allowance.  Thus, the  Base Rental 
commission  calculation  starts  1/1/2012  thru  12/31/2016,  and  this  amount 
will  be reduced  by the 2011  rent adjustment  and the $350,000  HVAC
allowance.  The commission will be paid 50% within 30 days upon execution of the
lease and the remaining 50% within 30 days of the renewal period 1/1/2012.

 

--------------------------------------------------------------------------------

8.
Insofar as the specific terms and provisions of this Fourth Amendment purport to
amend or modify or are in conflict with the specific terms, provisions and
exhibits of the Lease, the terms and provisions of this Fourth Amendment shall
govern and control;  in all other respects,  the terms, provisions and exhibits
of the Lease shall remain unmodified and in full force and effect



9.
Any obligation or  liability whatsoever of  BC  12 99, LTD., a Texas Limited
Partnership which may arise at any time under the Lease or this Fourth Amendment
or any obligation or liability which may be incurred by it pursuant to any other
instrument, transaction   or undertaking contemplated hereby, shall not be
personally binding upon, nor shall resort for the enforcement thereof be had to
the property of its trustees, directors, shareholders, officers, employees, or
agents regardless of  whether such obligation or liability is in the nature of
contract, tort or otherwise.

 
IN WITNESS  WHEREOF, the parties hereto have signed this Fourth Amendment to
Lease Agreement as of the day and year first above written.
 
Tenant
 
Landlord
 
 
 
 
 
 
 
Active Power, Inc.
 
Levy Braker 12 Associates, LLC
 
 
 
 
 
 
 
By: [image00022.jpg] By: Glen Una Management Company Title: CHIEF FINANCIAL
OFFICER Title: Its General Partner     By:    
Shaun Brannon, Authorized Signer
  Date:   2/21/2011 Date: 2/24/2011

 
 

--------------------------------------------------------------------------------